Bach defendant appeals from a judgment of a City Magistrate, sitting as a Court of Special Sessions of the City of New York, Borough of Queens, convicting him of a violation of section 643a-9.0 of the Administrative Code of the City of New York, in failing to repair a certain retaining wall in compliance with an official order predicated upon section C26-563.0 of said Code. Judgment in each case reversed on the law and information dismissed. Bach of the defendants is not “ such owner” as is contemplated by subdivision c of the afore-mentioned section C26-563.0 of said Code. (Bauer v. Lovelace, 272 App. Div. 820.) Nolan, P. J., MacCrate, Schmidt, Beldock and Murphy, JJ., concur.